UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6340


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

STEVEN JAMES HALL, a/k/a Contourimpco,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, Chief District Judge. (1:08-cr-00015-MR-1)


Submitted: August 25, 2020                                        Decided: August 28, 2020


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven James Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steven James Hall appeals the district court’s orders denying his motions for

summary judgment and for default judgment in his criminal proceeding.           We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. United States v. Hall, No. 1:08-cr-00015-MR-1 (W.D.N.C.

Feb. 25, 2020; Feb. 28, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2